Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 11/11/2020, 5/7/2021.  The amendment has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging system…spectral measuring system…in claim 22.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the dichroic filter" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 17, 19-22, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2017/0343784 A1) [hereinafter Wu].
As to claim 1, Wu teaches a chromatic confocal optical head for use in a confocal imaging system, comprising: an illumination source (110, Fig.1; paragraph 0060) including an addressable wide spectrum point source array to provide light having a wide spectrum including multiple wavelengths for illuminating an object 180; a beamsplitter (160, Fig.1) configured to allow light from the illumination source to pass therethrough, or reflect from, toward the object, and to receive light reflected from the object and allow the light received from the object to propagate toward a detector (190, Fig.1); a first pinhole mask (150, Fig.1; paragraph 0065) including a plurality of pinholes and positioned to receive the light that is reflected from the object after passing through the beamsplitter; and one or more dispersion (210, Fig.1) elements positioned to receive the light that is reflected from the object after passing through the first pinhole mask, and to separate the light that passes therethrough into multiple spectral components for reception by the detector.
As to claim 2, Wu teaches all as applied to claim 1, and in addition teaches a second pinhole mask (140, Fig.1; paragraphs 0071, 0077, 0044, 0042) positioned between the illumination source and the beamsplitter to increase a contrast of an image at the detector.
As to claim 3, Wu teaches all as applied to claim 1, and in addition teaches wherein the beamsplitter is a polarization beamsplitter (paragraph 0092).
As to claim 4, Wu teaches all as applied to claim 1, and in addition teaches wherein a period for the first pinhole mask is the same as that of the addressable wide spectrum point source array (paragraph 0068; note SLM 150 selective actuates pattern matching excitation pattern).
As to claim 5, Wu teaches all as applied to claim 1, and in addition teaches wherein the chromatic confocal optical head is configured for use with a confocal microscope (paragraph 0019).

As to claim 7, Wu teaches all as applied to claim 1, and in addition teaches wherein the chromatic confocal optical head is coupled to an imaging system that is configured to deliver light from the chromatic confocal optical head to the object and to deliver the reflected light from the object to the chromatic confocal optical head, and wherein one or more of optical components of the imaging system is designed to include pre-set chromatic aberrations so as to allow different spectral components of the light from the illumination source to come to focus at different focal depths on or in the vicinity of the object (paragraphs 0023, 0037, 0074, 0087).
As to claim 17, Wu teaches all as applied to claim 1, and in addition teaches wherein the illumination source is configured to turn on and off individual elements of the point source array in accordance with a temporal sequence (paragraphs 0060, 0099, 0047).
As to claim 19, Wu teaches all as applied to claim 1, and in addition teaches wherein the one or more dispersion elements includes one of a grating or a prism (paragraph 0079).
As to claims 20-21, Wu teaches all as applied to claim 1, and in addition teaches wherein at least one of the pinhole masks includes a dynamic pinhole array, wherein the dynamic pinhole array includes an LCD device (paragraph 0042).
As to claim 22, Wu teaches a confocal fluorescence imaging system, comprising: an illumination source (110, Fig.1) including an addressable narrow spectrum point source array to excite a fluorescence in an object 180; a pinhole mask 140/150 ; an imaging system 190; an excitation filter 200a to control an illumination spectrum of the illumination source; an emission filter 200b to control fluorescence spectrum of light emitted from the object; a dichroic mirror 160 to separate the excitation and emission spectra; and a spectral measuring system to measure spectrum of light that is reflected from the object (paragraphs 0082, 0029, 0030), wherein the illumination source, the excitation filter, the dichroic filter, the imaging system, the pinhole mask and the emission filter are poisoned to allow light from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11-16, 18, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
As to claim 6, Wu teaches all as applied to claim 1 except wherein the chromatic confocal optical head is configured for use with an endoscope. However, Examiner takes Official Notice that employing chromatic confocal optics with endoscope is well known in the art.
It would have been obvious to one of ordinary skill in the art to provide chromatic confocal optics with endoscope to enhance optical detection.

It would have been obvious to one of ordinary skill in the art to incorporate mobile device with processor to analyze data to the Wu apparatus to provide compact imaging system.
As to claim 15, Wu teaches all as applied to claim 1 except wherein the one or more dispersion elements are configured to produce a straight optical path between the detector and the beamsplitter. However, coupling path between the beam splitter and detector is design choice/option.
It would have been obvious to one of ordinary skill in the art to couple beam splitter with detector as desired to detect light from said beam splitter.
As to claims 18, 23, Wu teaches all as applied to claims 1, 22 except wherein the illumination source includes a micro LED array or a micro OLED array. However, Examiner takes Official Notice that use said illumination arrays in optical apparatus is well known.
It would have been obvious to one of ordinary skill in the art to incorporate said illumination arrays to Wu invention to enhance optical detection.
Claims 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Katayama et al. (US 2010/0142355 A1).
As to claim 8, Wu teaches a chromatic confocal optical head for use in confocal imaging system, comprising: an illumination source including an addressable wide spectrum point source array to provide light having wide spectral illumination of an object; a beamsplitter configured to allow light from the illumination source to pass therethrough, or reflect from, toward the object, and to receive light reflected from the object and allow the light received from the object to propagate toward a detector; a first pinhole mask including a plurality of pinholes and positioned to receive the light that is reflected from the object after passing through the beamsplitter; a second dispersion element positioned to 
	Wu is silent to one or more dispersion elements positioned to separate at least some of the spectral components of the illumination spectrum from the illumination wide spectrum point source array prior to reaching the object. 
	However, Katayama, in the same field of endeavor, teaches one or more dispersion (11, Fig.7) elements positioned to separate at least some of the spectral components of the illumination source prior to reaching the object. 
 It would have been obvious to one of ordinary skill in the art to incorporate a dispersion element before the illumination source prior to reaching object to enhance detection/resolution.
As to claim 9, Wu in view of Katayama teaches all as applied claim 8, and in addition Wu teaches wherein the chromatic confocal optical head is coupled to a standard microscope objective (170, Fig.1; paragraph 0087) without designed chromatic aberrations.
As to claim 10, Wu in view of Katayama teaches all as applied claim 8, and in addition Wu teaches the detector (190, Fig.1) that is configured to receive the reflected light from the object after passing through the one or more dispersion elements; and a processor (paragraph 0094) coupled to the detector and to a memory including instructions stored thereupon, wherein the instructions when executed by the processor cause the processor to process information received from the detector corresponding to lateral and axial scanning of the object, and to produce volumetric information regarding the object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

 Modell is silent to one more dispersion elements positioned to receive the light that is reflected from the object after passing through the first pinhole mask, and to separate the light that passes therethrough into multiple spectral components for reception by the detector. However, Wu teaches this limitation (see rejection of claim 1 above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886